  Case 2:19-cv-00175-PLM-MV ECF No. 81 filed 05/14/20 PageID.663 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

L T. TUCKER, #132271,                                )
                            Plaintiff,               )
                                                     )   No. 2:19-cv-175
-v-                                                  )
                                                     )   Honorable Paul L. Maloney
D. CONNOR, et al.,                                   )
                            Defendants.              )
                                                     )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Tucker is a prisoner subject to the three-strikes rule. Defendants filed a

motion to revoke Tucker’s in forma pauperis (IFP) status for this lawsuit. (ECF No. 20.)

Defendants asserted Tucker’s allegations of an imminent threat were conclusory and

unsupported and were also contradicted by the evidence in the contemporaneously filed

motion for summary judgment.

       The magistrate judge issued a report recommending Defendants’ motion to revoke

IFP status be denied. (ECF No. 60.) The magistrate judge concluded the imminent danger

exception to the three-strikes rule is subject to the notice-pleading requirement. The

magistrate judge also concluded that Tucker met the pleading standard.

       Defendants object. (ECF No. 64.) Defendants argue that the evidence in the record

contradicts the allegations in Tucker’s complaint.

       Defendants’ objection is overruled. In the first sentence where Defendants advance

their objection, Defendants quote binding authority that the imminent danger exception

requires “the prisoner to plausibly allege such a danger.” (PageID.461.) Defendants’
 Case 2:19-cv-00175-PLM-MV ECF No. 81 filed 05/14/20 PageID.664 Page 2 of 2



objection asks the Court to ignore binding precedent and consider evidence that contradicts

the allegation, rather than the allegation itself.

       Accordingly, the Report and Recommendation (ECF No. 60) is ADOPTED as the

Opinion of this Court. Defendants’ motion to strike IFP status (ECF No. 20) is DENIED.

       IT IS SO ORDERED.

Date: May 14, 2020                                         /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




                                                 2
